Exhibit 10.2


PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (the “Agreement”), dated as of March 27, 2020 (the
“Execution Date”), is entered into by and between VACCINEX, INC., a Delaware
corporation (the “Company”), and KEYSTONE CAPITAL PARTNERS, LLC, a Delaware
limited liability company (the “Investor”). Capitalized terms used herein and
not otherwise defined herein are defined in Section 1 hereof.


R E C I T A L


Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Five Million Dollars ($5,000,000) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder at the direction of the Company are referred to herein as
the “Purchase Shares”.


NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:


1.
CERTAIN DEFINITIONS.



For purposes of this Agreement, the following terms shall have the following
meanings:


(a)
“Administrative Fee” has the meaning set forth in Section 5(e).



(b)
“Administrative Shares” has the meaning set forth in Section 5(e).



(c)
“Applicable Laws” has the meaning set forth in Section 4(dd).



(d)
“Available Amount” means Five Million Dollars ($5,000,000) in the aggregate,
which amount shall be reduced by the Purchase Amount each time the Investor
purchases Purchase Shares pursuant to Section 2 hereof



(e)
“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.



(f)
“Base Prospectus” means the Company’s final base prospectus, dated March 11,
2020, a form of which is included in the Registration Statement, including the
documents incorporated by reference therein.



(g)
“Business Day” means any day on which the Principal Market is open for trading,
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.



(h)
“Closing Sale Price” means, for any security as of any date, the last closing
sale price for such security on the Principal Market as reported by the
Principal Market.



(i)
“Commencement Date” means the date on which the Initial Prospectus Supplement is
filed with the SEC pursuant to the Registration Rights Agreement.



(j)
“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment). Confidential Information may also
include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information that: (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assists the disclosing party in obtaining an order protecting the
information from public disclosure.



(k)
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.



(l)
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.



(m)
“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.



(n)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.



(o)
“Floor Price” means Three Dollars and Fifty Cents ($3.50) (which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).



(p)
“Initial Prospectus Supplement” means the Prospectus Supplement of the Company
relating to the Securities, including the accompanying Base Prospectus, to be
prepared and filed by the Company with the SEC pursuant to Rule 424(b)(5) under
the Securities Act and in accordance with Section 5(a) hereof, together with all
documents and information incorporated therein by reference.


1 of 16

--------------------------------------------------------------------------------

(q)
“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiary, taken
as a whole, provided that none of the following, individually or in the
aggregate, shall be taken into account in determining whether a Material Adverse
Effect has occurred (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiary, taken as a whole, (B) any change that
generally affects the industry in which the Company and its Subsidiary operate
that does not have a disproportionate effect on the Company and its Subsidiary,
taken as a whole, (C) any change arising in connection with earthquakes, public
health emergencies, including pandemics, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the Execution Date, (D) any action taken by the Investor, its
affiliates or its or their successors and assigns with respect to the
transactions contemplated by this Agreement, (E) the effect of any change in
Applicable Laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiary, taken as a whole, or (F) any change resulting
from compliance with terms of this Agreement or the consummation of the
transactions contemplated by this Agreement, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.



(r)
“Maturity Date” means the first day of the month immediately following the
thirty (30) month anniversary of the Commencement Date.



(s)
“Person” means an individual or entity including but not limited to any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.



(t)
“Principal Market” means the Nasdaq Capital Market (or any nationally recognized
successor thereto); provided, however, that in the event the Company’s Common
Stock ceases to be listed on the Nasdaq Capital Market, but is at the relevant
time listed or traded on the Nasdaq Global Market, the Nasdaq Global Select
Market, the NYSE American, the New York Stock Exchange, the OTC Bulletin Board,
or the OTCQX or OTCQB operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing), then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.



(u)
“Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents and information incorporated by reference therein.



(v)
“Prospectus Supplement” means any prospectus supplement to the Base Prospectus
(including the Initial Prospectus Supplement) filed with the SEC pursuant to
Rule 424(b) under the Securities Act in connection with the transactions
contemplated by this Agreement, including the documents and information
incorporated by reference therein.



(w)
“Purchase Amount” means, with respect to any purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.



(x)
“Purchase Date” means, with respect to a purchase made pursuant to Section 2(b)
hereof, the Business Day (i) on which the Investor receives, prior to 9:00 a.m.,
Eastern time, on such Business Day, a valid Purchase Notice for such purchase in
accordance with this Agreement or (ii) immediately following the Business Day on
which the Investor receives, after 9:00 a.m, Eastern time, a valid Purchase
Notice for such purchase in accordance with this Agreement.



(y)
“Purchase Notice” means, with respect to any purchase pursuant to Section 2(b)
hereof, an irrevocable written notice from the Company to the Investor directing
the Investor to buy such applicable amount of Purchase Shares at the applicable
Purchase Price as specified by the Company therein on the applicable Purchase
Date for such purchase.



(z)
“Purchase Price” means, with respect to any purchase made pursuant to Section
2(b) hereof, Ninety Five Percent (95%) of the average of the Closing Sale Prices
during the previous five (5) trading days prior to the date of the Purchase
Notice, but in no case less than the Floor Price.



(aa)
“Purchase Shares” has the meaning set forth in the Recital.



(bb)
“Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith, between the Company and the Investor.



(cc)
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.



(dd)
“SEC” means the U.S. Securities and Exchange Commission.



(ee)
“Securities” means, collectively, the Purchase Shares and the Administrative
Shares.

(ff)
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.



(gg)
“Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.



(ii)
“Transaction Documents” means, collectively, this Agreement and the schedules
and exhibits hereto, the Registration Rights Agreement and the schedules and
exhibits thereto, and each of the other agreements, documents, certificates and
instruments entered into or furnished by the parties hereto in connection with
the transactions contemplated hereby and thereby.



(jj)
“Transfer Agent” means Computershare Trust Company, N.A., or such other Person
who is then serving as the transfer agent for the Company in respect of the
Common Stock.



2.
PURCHASE OF COMMON STOCK.



Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:


(a)
Initial Purchase. The Company shall be restricted from issuing the initial
Purchase Notice to the Investor for a period of ten (10) Business Days following
the signing of this Agreement. The initial Purchase Notice shall not exceed One
Hundred Thousand Dollars ($100,000) and shall not be issued unless the Purchase
Price of the Common Stock is equal to or greater than the Floor Price on the
Purchase Date.

2 of 16

--------------------------------------------------------------------------------

(b)
Commencement of Sales of Common Stock. Beginning five (5) Business Days
following the delivery of the initial Purchase Notice pursuant to Section 2(a)
and thereafter, the Company shall have the right, but not the obligation, to
direct the Investor, by its delivery to the Investor of a Purchase Notice from
time to time, to purchase up to Five Hundred Thousand Dollars ($500,000) of
Common Stock; provided that the Purchase Price of the Common Stock is not below
the Floor Price on the Purchase Date. If the Company delivers any Purchase
Notice for a Purchase Amount in excess of the limitations contained in the
immediately preceding sentence, such Purchase Notice shall be void ab initio to
the extent of the amount by which the number of Purchase Shares set forth in
such Purchase Notice exceeds the number of Purchase Shares that the Company is
permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Purchase Notice; provided, however, that the Investor shall
remain obligated to purchase the number of Purchase Shares that the Company is
permitted to include in such Purchase Notice. The date on which the Investor
receives a Purchase Notice shall be no less than five (5) calendar days after
the receipt of any previous Purchase Notice.



(c)
Payment for Purchase Shares. Pursuant to each Purchase Notice, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same date on which the Company or the
Transfer Agent electronically transfers such Purchase Shares as DWAC Shares to
the Investor or its agent if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor or its agent after 1:00 p.m., Eastern time, the next Business Day. The
Company shall not issue any fraction of a share of Common Stock upon the
issuance of any Purchase Shares. If the issuance would result in the issuance of
a fraction of a share of Common Stock, the Company shall round such fraction of
a share of Common Stock up or down to the nearest whole share. All payments made
under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.



(d)
Compliance with Principal Market Rules.



(i)
Exchange Cap. The Company shall not issue or sell any shares of Common Stock
pursuant to this Agreement, and the Investor shall not purchase or acquire any
shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto, the aggregate number of shares of Common Stock that would
be issued pursuant to this Agreement and the transactions contemplated hereby
would be equal to or greater than 3,269,606 shares of Common Stock (subject to
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction), representing 19.99% of
the shares of Common Stock outstanding on the Execution Date (which number of
shares shall be reduced, on a share-for-share basis, by the number of shares of
Common Stock issued or issuable pursuant to any transaction or series of
transactions that may be aggregated with the transactions contemplated by this
Agreement under applicable rules of the Nasdaq Capital Market or any other
Principal Market on which the Common Stock may be listed or quoted) (the
“Exchange Cap”), unless and until the Company elects to solicit stockholder
approval of the issuance of Common Stock as contemplated by this Agreement and
the stockholders of the Company have in fact approved such issuance in
accordance with the applicable rules and regulations of the Nasdaq Capital
Market, any other Principal Market on which the Common Stock may be listed or
quoted, and the Company’s Certificate of Incorporation, as amended and in effect
as of the Execution Date (the “Certificate of Incorporation”), and the Company’s
Bylaws, as amended and in effect as of the Execution Date (the “Bylaws”). For
the avoidance of doubt, the Company may, but shall be under no obligation to,
request its stockholders to approve the issuance of Common Stock as contemplated
by this Agreement; provided, that if stockholder approval is not obtained in
accordance with this Section 2(e)(i), the Exchange Cap shall be applicable for
all purposes of this Agreement and the transactions contemplated hereby at all
times during the term of this Agreement (except as set forth in Section 2(e)(ii)
below).



(ii)
General. The Company shall not issue any Securities pursuant to this Agreement
if such issuance would reasonably be expected to result in (A) a violation of
the Securities Act or (B) a breach of the rules and regulations of the Principal
Market. Furthermore, the Company agrees that it shall not issue any Securities
pursuant to this Agreement if, at the time of such issuance (Y) the
effectiveness of the Registration Statement registering the Securities has
lapsed for any reason (including, without limitation, the issuance of a stop
order or similar order) or (Z) the Registration Statement is unavailable for the
sale by the Company to the Investor (or the resale by the Investor, as the case
may be) of any or all of the Securities to be issued to the Investor under the
Transaction Documents. The provisions of this Section 2(e) shall be implemented
in a manner other than in strict conformity with the terms hereof only if
necessary to ensure compliance with the Securities Act and the rules and
regulations of the Principal Market.



(e)
Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any Common Stock under this Agreement
that, when aggregated with all other shares of Common Stock then beneficially
owned by the Investor and its affiliates (as calculated pursuant to Section
13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would result in
the beneficial ownership by the Investor and its affiliates of more than 4.99%
of the then issued and outstanding Common Stock (the “Beneficial Ownership
Limitation”); provided, however, that if such Beneficial Ownership Limitation is
reached due, in whole or in part, to purchases of Common Stock by the Investor
other than from the Company, the Investor shall promptly dispose of such shares
purchased other than from the Company to the extent necessary to permit the
Company to issue Common Stock to the Investor pursuant to this Agreement. The
Beneficial Ownership Limitation shall not be waived without the written consent
of the Company and the Investor. Upon the written or oral request of the
Investor, the Company shall promptly (but not later than the following Business
Day) confirm orally or in writing to the Investor the amount of Common Stock
then outstanding. The Investor and the Company shall each cooperate in good
faith in the determinations required hereby and the application hereof.



3.
INVESTOR'S REPRESENTATIONS AND WARRANTIES.



The Investor represents and warrants to the Company that as of the Execution
Date and as of the Commencement Date:


(a)
Organization, Authority. Investor is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
with the requisite power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder.



(b)
Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.



(c)
Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice from its own independent advisors as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities and is not relying on any accounting, legal, tax or other advice from
the Company or its officers, employees, representatives or advisors. The
Investor acknowledges and agrees that the Company neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

3 of 16

--------------------------------------------------------------------------------

(d)
No Governmental Review. The Investor understands that no federal, state or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of an investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the transactions contemplated hereby.



(e)
Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.



(f)
Residency. The Investor’s principal place of business is in the New York.



(g)
Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Investor has not, nor has any Person
acting on behalf of or pursuant to any understanding with the Investor, directly
or indirectly executed any purchases or sales, including “short sales” as
described in the following paragraph, of the securities of the Company during
the period commencing as of the time that the Investor first received a term
sheet proposed by the Investor and signed by the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Other than disclosure to other Persons party to
this Agreement and their counsel, the Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).



(h)
No Short Selling. The Investor represents and warrants to the Company that at no
time prior to the Execution Date has any of the Investor, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Rule
200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.



4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants to the Investor that as of the Execution
Date and as of the Commencement Date:


(a)
Organization and Qualification. Each of the Company and its Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation (or the equivalent under applicable law with respect to foreign
Subsidiaries), with the requisite corporate or other power and authority to own,
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor its Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiary is duly qualified to conduct business and is in good
standing (or the equivalent under applicable law with respect to foreign
Subsidiaries) as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or would not reasonably be expected
to result in a Material Adverse Effect, and to the Company’s knowledge, no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification. The Company has no Subsidiaries, except as set forth on Exhibit
21.1 to the Company’s Annual Report on Form 10-K for the year ended December 31,
2019 filed with the SEC on March 9, 2020 (the “Annual Report”).



(b)
Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents to which it is a
party, and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Securities under this Agreement, have been duly authorized by the Board of
Directors of the Company (the “Board of Directors”) and no further consent or
Authorization is required by the Company, its Board of Directors or its
stockholders (subject to Section 2(e)(i), if applicable), (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The Board of Directors has adopted all applicable resolutions (the
“Resolutions”) to authorize this Agreement and the transactions contemplated
hereby. The Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of minutes or a unanimous written consent
adopting the Resolutions adopted by the Board of Directors. Except as set forth
in this Agreement, no other approvals or consents of the Board of Directors, any
authorized committee thereof or the Company’s stockholders is necessary under
Applicable Laws, the Certificate of Incorporation or the Bylaws to authorize the
execution and delivery of this Agreement or any of the transactions contemplated
hereby, including, but not limited to, the issuance of the Securities.



(c)
Capitalization. As of the Execution Date, the authorized capital stock of the
Company is set forth in the Annual Report. Except as disclosed in the SEC
Documents (as defined below) or on Schedule 4(c), (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any Liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities, (iii) other than equity awards granted pursuant
to the Company’s equity compensation plans described in the SEC documents since
December 31, 2019, there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or its Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or its Subsidiary is or may become bound to
issue additional shares of capital stock of the Company or its Subsidiary or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or its Subsidiary, (iv) there are no
agreements or arrangements under which the Company or its Subsidiary is
obligated to register the sale of any of their securities under the Securities
Act (except the Registration Rights Agreement), (v) there are no outstanding
securities or instruments of the Company or its Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or its Subsidiary is or may
become bound to redeem a security of the Company or its Subsidiary (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company has not granted any stock appreciation rights or
“phantom stock” rights. The Company has furnished to the Investor true and
correct copies of (A) the Certificate of Incorporation, (B) the Bylaws, and (C)
summaries of the material terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto, that in the case of
this clause (C), are not disclosed in any SEC Document or filed as an exhibit
thereto.



(d)
Issuance of Securities. Upon issuance and payment therefor in accordance with
the terms and conditions of this Agreement, the Securities shall be validly
issued, fully paid and nonassessable and free from all taxes, Liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Upon issuance in accordance with the terms and
conditions of this Agreement shall be validly issued, fully paid and
nonassessable and free from all taxes, Liens, charges, restrictions, rights of
first refusal and preemptive rights with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. A
total of 3,269,606 shares of Common Stock (subject to any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction) (the “Reserve Amount”) have been duly authorized and
reserved for issuance under this Agreement as the Securities.

4 of 16

--------------------------------------------------------------------------------

(e)
No Conflicts or Violations. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Securities) will not (i) result in
a violation of the Certificate of Incorporation (including any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company) or the Bylaws or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or its Subsidiary is a party, or to the knowledge of the Company,
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or its Subsidiary)
or by which any property or asset of the Company or its Subsidiary is bound or
affected, except in the case of conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations under clause (ii), which would not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor its Subsidiary is in violation or default of or under (x) any
provision of the Certificate of Incorporation or Bylaws (y) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (z) any
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its properties, except which, in the case of clauses (y) or
(z), would not be reasonably expected to have a Material Adverse Effect. Except
as specifically contemplated by this Agreement and as required under the
Securities Act or applicable state securities laws and the rules and regulations
of the Principal Market, the Company is not required to obtain any consent,
Authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. Except
as set forth elsewhere in this Agreement, all consents, Authorizations, orders,
filings and registrations that the Company is required to obtain pursuant to the
preceding sentence shall be obtained or effected on or prior to the Commencement
Date.



(f)
SEC Documents; Financial Statements. The Company is and has been during the 12-
month period immediately preceding the Execution Date, required to file reports,
schedules, forms, statements and other documents with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC under the Exchange Act, including pursuant to Section 13(a)
or 15(d) thereof, and under the Securities Act, in each case during the 12-month
period immediately preceding the Execution Date (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
together with each Prospectus and the Current Report on Form 8-K reporting,
among other things, this Agreement under Item 1.01, filed with the SEC within
the time required under the Exchange Act, being collectively referred to herein
as the “SEC Documents”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Documents prior to the expiration
of any such extension. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable. None of the SEC Documents, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its Subsidiary as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. Except
as set forth on Schedule 4(f) or as disclosed in the SEC Documents, the Company
has received no notices or correspondence from the SEC for the one year
preceding the Execution Date. The SEC has not commenced any enforcement
proceedings against the Company or its Subsidiary.



(g)
Absence of Certain Changes. Except as disclosed in the SEC Documents, since
January 1, 2020, there has been no material change in the business, properties,
operations, financial condition or results of operations of the Company or its
Subsidiary. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiary have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.



(h)
Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self- regulatory organization or body pending
or, to the knowledge of the Company or its Subsidiary, threatened against or
affecting the Company, the Common Stock or any of the Company’s or its
Subsidiary’s officers or directors in their capacities as such, which would
reasonably be expected to have a Material Adverse Effect.



(i)
Acknowledgment Regarding Investor’s Status. The Company acknowledges and agrees
that the Investor is acting solely in the capacity of arm’s length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives and advisors.



(j)
No Aggregated Offering. Neither the Company, nor any of its affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the transactions contemplated hereby to be
integrated or aggregated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated.



(k)
Intellectual Property Rights. The Company and its Subsidiary own or possess
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental Authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its Subsidiary do not have any knowledge of any
infringement by the Company or its Subsidiary of any material trademark, trade
name rights, patents, patent rights, copyrights, inventions, licenses, service
names, service marks, service mark registrations, trade secret or other similar
rights of others, or of any such development of similar or identical trade
secrets or technical information by others, and there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its Subsidiary regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement
that would reasonably be expected to have a Material Adverse Effect.

(l)
Environmental Laws. The Company and its Subsidiary (i) are in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where, in each of the three
foregoing clauses, the failure to so comply would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

5 of 16

--------------------------------------------------------------------------------

(m)
Title. Except as set forth in the SEC Documents, the Company and its Subsidiary
have good and marketable title in all real property and personal property owned
by them that is material to the business of the Company and its Subsidiary, in
each case free and clear of all liens, encumbrances and defects (“Liens”),
except (i) for Liens as do not materially affect the value of such property or
do not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiary, (ii) for Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties, and (iii) purchase money security interests and lease
financing agreements secured by equipment, software and related assets. Any real
property and facilities held under lease by the Company and its Subsidiary are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiary are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiary.



(n)
Insurance. The Company and its Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company and its Subsidiary are engaged. Neither the Company nor its
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor its Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.



(o)
Regulatory Permits. The Company and its Subsidiary possess all material
Authorizations issued by the appropriate Governmental Authorities necessary to
conduct their respective businesses, and neither the Company nor its Subsidiary
has received any written notice of proceedings relating to the revocation or
modification of any such Authorization, except for such revocations or
modifications that would not be reasonably expected to have a Material Adverse
Effect.



(p)
Tax Status. Except as set forth on Schedule 4(p), the Company and its Subsidiary
have made or filed all federal and state income and all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject (unless and only to the extent that the Company and its Subsidiary have
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and except as could not reasonably be
expected to have a Material Adverse Effect. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

(q)
Transactions with Affiliates. Except as set forth in the SEC Documents, none of
the officers or directors of the Company and, to the knowledge of the Company,
none of the Company’s stockholders, the officers or directors of any stockholder
of the Company, or any family member or affiliate of any of the foregoing, has
either directly or indirectly any interest in, or is a party to, any transaction
that is required to be disclosed as a related party transaction pursuant to Item
404 of Regulation S-K promulgated under the Securities Act.



(r)
Application of Takeover Protections. The Company and its Board of Directors have
taken or will take prior to the Commencement Date all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
the laws of the state of its incorporation or otherwise that is or would become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.



(s)
Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information that is not otherwise disclosed in the
Registration Statement or the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, taken as a
whole, including the disclosure schedules to this Agreement, is true and correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that the Investor
neither makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.



(t)
Foreign Corrupt Practices; Money Laundering Laws; Sanctions. Neither the Company
nor its Subsidiary nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or its Subsidiary is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and the Company, its Subsidiary and, to the knowledge of the Company, its
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.
The operations of the Company and its Subsidiary are and have been conducted ,
in the five year period preceding the execution of this Agreement, in compliance
with applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency, including, without limitation, Title 18 U.S.
Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its Subsidiary with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened. Neither the Company nor its Subsidiary, nor to the
knowledge of the Company any of the directors, officers or employees, agents,
affiliates or representatives of the Company or its Subsidiary, is an individual
or entity that is, or is owned or controlled by an individual or entity that is:
(i) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury's Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor (ii) located, organized or resident
in a country or territory that is the subject of comprehensive Sanctions
(including, without limitation, Cuba,  Iran,  North Korea, Sudan, Syria, and the
Crimea region ). Neither the Company nor its Subsidiary will, directly or
indirectly, use the proceeds of the transactions contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other individual or entity: (i) to fund or facilitate any
activities or business of or with any individual or entity or in any country or
territory that, at the time of such funding or facilitation, is the subject of
Sanctions unless such activity is authorized pursuant to the applicable
Sanctions or (ii) in any other manner that will result in a violation of
Sanctions by any individual or entity (including any individual or entity
participating in the transactions contemplated hereby, whether as underwriter,
advisor, investor or otherwise). For the past five years, neither the Company
nor its Subsidiary has knowingly engaged in, and is not now knowingly engaged
in, any dealings or transactions with any individual or entity, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions unless such activity was authorized pursuant to the
applicable Sanctions.

6 of 16

--------------------------------------------------------------------------------

(u)
Registration Statement. The Company has prepared and filed the Registration
Statement with the SEC in accordance with the Securities Act. The Registration
Statement was declared effective by order of the SEC on March 11, 2020 (File No.
333-236416). The Registration Statement is effective pursuant to the Securities
Act and available for the issuance of the Securities thereunder, and the Company
has not received any written notice that the SEC has issued or intends to issue
a stop order or other similar order with respect to the Registration Statement
or the Prospectus or that the SEC otherwise has (i) suspended or withdrawn the
effectiveness of the Registration Statement or (ii) issued any order preventing
or suspending the use of the Prospectus or any Prospectus Supplement, in either
case, either temporarily or permanently or intends or, to the knowledge of the
Company, has threatened in writing to do so. The “Plan of Distribution” section
of the Prospectus permits the issuance of the Securities under the terms of this
Agreement. At the time the Registration Statement and any amendments thereto
became effective, at the Execution Date and at each deemed effective date
thereof pursuant to Rule 430B(f)(2) of the Securities Act, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act in reliance on
General Instruction I.B.1 of Form S-3 and the conditions set forth in
Instruction 3 to General Instruction I.B.6 of Form S-3 for the offering and sale
of the Securities contemplated by this Agreement, and the SEC has not notified
the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) of the Securities Act. The Registration
Statement, as of its effective date, meets the requirements set forth in Rule
415(a)(1)(x) pursuant to the Securities Act. At the earliest time after the
filing of the Registration Statement that the Company or another participant in
the transactions contemplated hereby made a bona fide offer (within the meaning
of Rule 164(h)(2) of the Securities Act) relating to any of the Securities, the
Company was not, and as of the Execution Date the Company is, not an “Ineligible
Issuer” (as defined in Rule 405 of the Securities Act). The Company has not
distributed any offering material in connection with the offering and sale of
any of the Securities, and, until the Investor does not hold any of the
Securities, shall not distribute any offering material in connection with the
offering and sale of any of the Securities, to or by the Investor, in each case,
other than the Registration Statement or any amendment thereto, the Prospectus
or any Prospectus Supplement required pursuant to applicable law or the
Transaction Documents. The Company has not made and shall not make an offer
relating to the Securities that would constitute a “free writing prospectus” as
defined in Rule 405 under the Securities Act.



(v)
DTC Eligibility. The Company, through the Transfer Agent, currently participates
in the DTC Fast Automated Securities Transfer (FAST) Program and the Common
Stock can be transferred electronically to third parties via the DTC Fast
Automated Securities Transfer (FAST) Program.



(w)
Accounting Controls; Sarbanes-Oxley. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (A)
transactions are executed in accordance with management’s general or specific
authorization; (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Documents, the Company has concluded that its
internal control over financial reporting is effective and the Company is not
aware of any “significant deficiencies” or “material weaknesses” (each as
defined by the rules adopted by the SEC) in its internal control over financial
reporting, or any fraud, whether or not material, that involves management or
other employees of the Company and its Subsidiary who have a significant role in
the Company’s internal controls; and since the end of the latest audited fiscal
year, there has been no change in the Company’s internal control over financial
reporting (whether or not remediated) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Board of Directors has, subject to the exceptions, cure
periods and the phase in periods specified in the applicable stock exchange
rules of the Principal Market (“Exchange Rules”), validly appointed an audit
committee to oversee internal accounting controls whose composition satisfies
the applicable independence and other requirements of the Exchange Rules and the
rules under the Exchange Act, and the Board of Directors has adopted a charter
for the audit committee that satisfies the requirements of the Exchange Rules
and the rules under the Exchange Act. No relationship, direct or indirect,
exists between or among the Company, on the one hand, and the directors,
officers, stockholders, customers or suppliers of the Company, on the other
hand, that is required to be described in the Registration Statement and the
Prospectus and that is not so described. The Company has not, directly or
indirectly, extended or maintained credit, or arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any of its directors or executive officers in violation of Applicable Laws,
including Section 402 of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”).



(x)
Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. Except as disclosed on Schedule 4(x), the Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(x) that may be due in connection with the transactions contemplated by the
Transaction Documents.



(y)
Investment Company. The Company is not, and immediately after giving effect to
the sale of the Purchase Shares in accordance with this Agreement and the
application of the proceeds as described in the Prospectus under the caption
“Use of Proceeds,” will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended (the “Investment Company Act”).



(z)
Listing and Maintenance Requirements. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act, and the Company has taken no action designed
to, or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock pursuant to the Exchange Act nor has the
Company received any notification that the SEC is currently contemplating
terminating such registration. Except as disclosed in the SEC Documents, the
Company has not, in the twelve (12) months preceding the Execution Date,
received any notice from the Principal Market to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.



(aa)
Accountants. The Company’s accountants are set forth in the SEC Documents and,
to the knowledge of the Company, such accountants are an independent registered
public accounting firm as required by the Securities Act.



(bb)
No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.



(cc)
Benefit Plans; Labor Matters. Each benefit and compensation plan, agreement,
policy and arrangement that is maintained, administered or contributed to by the
Company for current or former employees or directors of, or independent
contractors with respect to, the Company has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements.

7 of 16

--------------------------------------------------------------------------------

(dd)
Regulatory. During the 12-month period immediately preceding the Execution Date,
except as described in the SEC Documents, the Company and its Subsidiary: (A)
are and at all times have been in material compliance with all applicable U.S.
and foreign statutes, rules, or regulations applicable to Company and its
Subsidiary (“Applicable Laws”), except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; (B)
have not received any written notice of adverse finding, warning letter,
untitled letter or other correspondence or notice from the U.S. Food and Drug
Administration or any other federal, state, or foreign governmental authority
having authority over the Company (“Governmental Authority”) alleging or
asserting noncompliance with any Applicable Laws or any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”); (C) have not
been, to the Company’s knowledge, in material violation of any material
Authorization; (D) have not received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or other third party alleging that any product,
operation or activity is in violation of any Applicable Laws or Authorizations;
and (E) have filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or material
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). During the 12-month
period immediately preceding the Execution Date, to the Company’s knowledge: (i)
the studies, tests and clinical trials conducted by or on behalf of the Company
have been in all material respects conducted in accordance with experimental
protocols, procedures and controls pursuant to accepted professional scientific
standards and all Applicable Laws, including, without limitation and to the
extent applicable, the Public Health Service Act, the Federal Food, Drug, and
Cosmetic Act and the laws, rules and regulations administered by the Therapeutic
Products Directorate, the European Medicines Agency, and the regulatory agencies
within each Member State or any other federal, provincial, state, local or
foreign governmental or quasi-governmental body exercising comparable authority;
(ii) the descriptions of the results of such studies, tests and clinical trials
contained in the SEC Documents are accurate in all material respects and fairly
present the data derived from such studies, tests and clinical trials; (iii) the
descriptions in the SEC Documents of the results of such clinical trials are
consistent in all material respects with such results and to the Company’s
knowledge there are no other studies or other clinical trials whose results are
materially inconsistent with or otherwise materially call into question the
results described or referred to in the SEC Documents; and (iv) the Company has
not received any written notices or correspondence from any Governmental
Authority requiring the termination, suspension or material modification of any
studies, tests or clinical trials conducted by or on behalf of the Company.

(ee)
Absence of Schedules. In the event that on the Commencement Date, the Company
does not deliver any disclosure schedule contemplated by this Agreement, the
Company hereby acknowledges and agrees that each such undelivered disclosure
schedule shall be deemed to read as follows: “Nothing to Disclose.”



5.
COVENANTS.



(a)
Filing of Current Report and Registration Statement. The Company agrees that it
shall, within the time required under the Exchange Act, file with the SEC a
Current Report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company further agrees that it shall, within two (2)
Business Days following the Execution Date, file with the SEC the Initial
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act to
register Common Stock sufficient to complete the issuance of the Securities and
to effect the transactions contemplated by the Transaction Documents. The
Initial Prospectus Supplement shall (i) describe the material terms and
conditions of the Transaction Documents, (ii) contain information previously
omitted at the time of effectiveness of the Registration Statement in reliance
on Rule 430B under the Securities Act, and (iii) disclose all information
relating to the transactions contemplated hereby required to be disclosed in the
Registration Statement and the Prospectus as of the date of the Initial
Prospectus Supplement, including, without limitation, information required to be
disclosed in the section captioned “Plan of Distribution” in the Prospectus. The
Investor acknowledges that it will be identified in the Initial Prospectus
Supplement as an underwriter within the meaning of Section 2(a)(11) of the
Securities Act. The Company shall permit the Investor to review and comment upon
the Current Report and the Initial Prospectus Supplement at least two (2)
Business Days prior to their filing with the SEC, the Company shall give due
consideration to all such comments. The Investor shall use its reasonable best
efforts to comment upon the Current Report and the Initial Prospectus Supplement
within one (1) Business Day from the date the Investor receives the final
pre-filing draft version thereof from the Company. The Investor shall furnish to
the Company such information regarding itself, the Securities held by it and the
intended method of distribution thereof, including any arrangement between the
Investor and any other Person relating to the sale or distribution of the
Securities, as shall be reasonably requested by the Company in connection with
the preparation and filing of the Current Report and the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement with the SEC.



(b)
Blue Sky. The Company will cooperate with the Investor in endeavoring to qualify
the Securities for sale under the securities laws of such jurisdictions as the
parties mutually agree and will make such applications, file such documents, and
furnish such information as may be reasonably required for that purpose,
provided the Company shall not be required to qualify as a foreign corporation
or to file a general consent to service of process in any jurisdiction where it
is not now so qualified or required to file such a consent. The Company will,
from time to time, prepare and file such statements, reports, and other
documents, as are or may be required to continue such qualifications in effect
for so long a period as the parties mutually agree for distribution of the
Securities.



(c)
Listing/DTC. The Company shall promptly secure the listing of all of the
Securities to be issued to the Investor hereunder on the Principal Market
(subject to official notice of issuance) and upon each other national securities
exchange or automated quotation system, if any, upon which the Common Stock is
then listed, and shall use commercially reasonable efforts to maintain, so long
as any shares of Common Stock shall be so listed, such listing of all such
Securities from time to time issuable hereunder. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock on
the Principal Market and shall comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor its Subsidiary
shall take any action that would reasonably be expected to result in the
delisting or suspension of the Common Stock on the Principal Market. The Company
shall promptly, and in no event later than the following Business Day, provide
to the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on the
Principal Market; provided, however, that the Company shall not be required to
provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC and under the Exchange Act or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c). The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.



(d)
Prohibition of Short Sales and Hedging Transactions. The Investor agrees that,
beginning on the Execution Date and ending on the date of termination of this
Agreement as provided in Section 11, the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any “short sale” (as such term is defined in
Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock or hedging
transaction that establishes a net short position with respect to the Common
Stock.



(e)
Administrative Fee. In consideration for the Investor’s underlying fees and
expenses, the Issuer shall deliver to the Investor on the Execution Date, Twenty
Thousand  (20,000) shares of Common Stock (the “Administrative Shares”), which
shall be registered on the Initial Prospectus Supplement pursuant to Section
5(a)  (the “Administrative Fee”). For the avoidance of doubt, all of the
Administrative Fee shall be considered fully earned at the time of the execution
of this Agreement, whether or not any Purchase Shares are purchased by the
Investor under this Agreement and irrespective of any subsequent termination of
this Agreement.



8 of 16

--------------------------------------------------------------------------------

(f)
Due Diligence; Non-Public Information. During the term of this Agreement, the
Investor shall have the right, from time to time as the Investor may reasonably
deem appropriate and upon reasonable advance notice to the Company, to perform
reasonable due diligence on the Company during normal business hours. The
Company and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor’s due diligence of the Company; provided,
however, the Company shall not be obligated to provide information it reasonably
believes is material non-public information unless the Company elects to
disclose such information in accordance with Regulation FD as provided in this
paragraph below. Each party hereto agrees not to disclose any Confidential
Information of the other party to any third party and shall not use the
Confidential Information for any purpose other than in connection with, or in
furtherance of, the transactions contemplated hereby in full compliance with
applicable securities laws. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. From and after the Execution Date, the
Company confirms that neither it nor any other Person acting on its behalf shall
provide the Investor or its agents or counsel with any information that the
Company believes constitutes material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD under the Exchange Act. The Company understands
and confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.



(g)
Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.



(h)
Taxes. The Company shall pay any and all transfer, stamp or similar taxes that
may be payable with respect to the issuance and delivery of any shares of Common
Stock to the Investor made under this Agreement.



(i)
Effective Registration Statement; Current Prospectus. The Company shall use its
commercially reasonable efforts to keep the Registration Statement effective
pursuant to Rule 415 promulgated under the Securities Act and keep the
Registration Statement and the Prospectus current and available for issuances
and sales of all of the Securities by the Company to the Investor during the
term of this Agreement and for the period prescribed by Registration Rights
Agreement. The Company shall comply with all applicable federal, state and
foreign securities laws in connection with the offer, issuance and sale of the
Securities contemplated by the Transaction Documents.



(j)
Compliance with Laws. The Company and its Subsidiary shall maintain, or cause to
be maintained, all material permits, licenses and other Authorizations required
by federal and state law in order to conduct their businesses substantially as
described in the SEC Documents, and the Company and its Subsidiary shall conduct
their businesses, or cause their businesses to be conducted, in substantial
compliance with such permits, licenses and Authorizations and with Applicable
Laws, except where the failure to maintain or be in compliance with such
permits, licenses, Authorizations and Applicable Laws would not reasonably be
expected to have a Material Adverse Effect. The Company shall comply with all
requirements imposed upon it by the Securities Act and the Exchange Act and
applicable U.S. state securities or “blue sky” laws as from time to time may be
in force in connection with the offer, issuance and sale of the Securities
contemplated by the Transaction Documents. Without limiting the generality of
the foregoing, neither the Company nor any of its officers, directors or
affiliates will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which would
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company. The Company will conduct its affairs
in such a manner so as to reasonably ensure that neither it nor its Subsidiary
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the SEC’s current interpretation as to entities that are
not considered an investment company. Specifically, the Company and its
Subsidiary will use their commercially reasonable efforts to comply with all
effective applicable provisions of the Sarbanes-Oxley Act and The Dodd–Frank
Wall Street Reform and Consumer Protection Act.



(k)
Stop Orders. The Company shall advise the Investor promptly (but in no event
later than two (2) Business Days for clauses (i) and (iii) and later than one
(1) Business Day for clause (ii)) and shall confirm such advice in writing: (i)
of the Company’s receipt of notice of any request by the SEC for amendment of or
a supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the Company’s receipt of any
notification of the suspension of qualification of the Securities for offering
or sale in any jurisdiction or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus or any Prospectus Supplement untrue or
that requires the making of any additions to or changes to the statements then
made in the Registration Statement, the Prospectus or any Prospectus Supplement
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or of the necessity to
amend the Registration Statement or supplement the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law. The Company shall
not be required to disclose to the Investor the substance or specific reasons of
any of the events set forth in clauses (i) through (iii) of the immediately
preceding sentence, but rather, shall only be required to disclose that the
event has occurred. The Company shall not deliver to the Investor any Purchase
Notice, and the Investor shall not be obligated to purchase any shares of Common
Stock under this Agreement, during the continuation or pendency of any of the
foregoing events. If at any time the SEC shall issue any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, the Company shall use
commercially reasonable efforts to obtain the withdrawal of such order at the
earliest possible time. The Company shall furnish to the Investor, without
charge, a copy of any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to the Registration Statement or the
Prospectus, as the case may be.



(l)
Amendments to Registration Statement; Prospectus Supplements. Except as provided
in this Agreement and other than periodic and current reports required to be
filed pursuant to the Exchange Act, the Company shall not file with the SEC any
amendment to the Registration Statement or any supplement to the Base Prospectus
that refers to the Investor, the Transaction Documents or the transactions
contemplated thereby (including, without limitation, any Prospectus Supplement
filed in connection with the transactions contemplated by the Transaction
Documents), in each case with respect to which (a) the Investor shall not
previously have been advised and afforded the opportunity to review and comment
thereon at least two (2) Business Days prior to filing with the SEC, as the case
may be and (b) the Company shall not have given due consideration to any
comments thereon received from the Investor or its counsel, unless the Company
reasonably has determined that it is necessary to amend the Registration
Statement or make any supplement to the Prospectus to comply with the Securities
Act or any other applicable law or regulation, in which case the Company shall
promptly (but in no event later than two (2) business days) so inform the
Investor, the Investor shall be provided with a reasonable opportunity to review
and comment upon any disclosure referring to the Investor, the Transaction
Documents or the transactions contemplated thereby, as applicable, and the
Company shall expeditiously furnish to the Investor a copy thereof. In addition,
for so long as, in the reasonable opinion of counsel for the Investor, the
Prospectus is required to be delivered in connection with any acquisition or
sale of Securities by the Investor, the Company shall not file any Prospectus
Supplement with respect to the Securities without furnishing to the Investor as
many copies of such Prospectus Supplement, together with the Prospectus, as the
Investor may reasonably request.

9 of 16

--------------------------------------------------------------------------------

(m)
Prospectus Delivery. The Company consents to the use of the Prospectus (and of
each Prospectus Supplement thereto) in accordance with the provisions of the
Securities Act and with the securities or “blue sky” laws of the jurisdictions
in which the Securities may be sold by the Investor, in connection with the
offering and sale of the Securities and for such period of time thereafter as
the Prospectus is required by the Securities Act to be delivered in connection
with sales of the Securities. The Company will make available to the Investor
upon request, and thereafter from time to time will furnish to the Investor, as
many copies of the Prospectus (and each Prospectus Supplement thereto) as the
Investor may reasonably request for the purposes contemplated by the Securities
Act within the time during which the Prospectus is required by the Securities
Act to be delivered in connection with sales of the Securities. If during such
period of time any event shall occur that in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, is required to be set forth in the Registration Statement, the
Prospectus or any Prospectus Supplement or should be set forth therein in order
to make the statements made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or if in the reasonable judgment of the Company and its counsel,
or in the reasonable judgment of the Investor and its counsel, it is otherwise
necessary to amend the Registration Statement or supplement the Prospectus or
any Prospectus Supplement to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5(l) above, file with the SEC an appropriate amendment to the
Registration Statement or an appropriate Prospectus Supplement and in each case
shall expeditiously furnish to the Investor, at the Company’s expense, such
amendment to the Registration Statement or such Prospectus Supplement, as
applicable, as may be necessary to reflect any such change or to effect such
compliance. The Company shall have no obligation to separately advise the
Investor of, or deliver copies to the Investor of, the SEC Documents, all of
which the Investor shall be deemed to have notice of.



(n)
Use of Proceeds. The Company will use the net proceeds from the transactions
contemplated hereby as described in the Prospectus in the section entitled “Use
of Proceeds.”



(o)
Aggregation. From and after the Execution Date, neither the Company, nor or any
of its affiliates will, and the Company shall use commercially reasonable
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would cause the transactions
contemplated hereby to be aggregated with other offerings by the Company in a
manner that would require stockholder approval pursuant to the rules of the
Principal Market on which any of the securities of the Company are listed or
designated, unless stockholder approval is obtained before the closing of such
subsequent transaction in accordance with the rules of such Principal Market.



(p)
Other Transactions. During the term of this Agreement, the Company will not
deliver a Purchase Notice to the Investor during any time where there is an
effective agreement, plan, arrangement or transaction that has the effect of
materially restricting, delaying, conflicting with or impairing the ability or
right of the Company to perform its obligations under the Transaction Documents,
including, without limitation, the obligation of the Company to deliver the
Securities to the Investor in accordance with the terms of the Transaction
Documents, and the Company will provide notice to the Investors within two (2)
Business Days of entering into such an agreement, plan, arrangement or
transaction.



(q)
Required Filings Relating to Purchases. To the extent required under the
Securities Act or under interpretations by the SEC thereof, as promptly as
practicable after the close of each of the Company’s fiscal quarters (or on such
other dates as required under the Securities Act or under interpretations by the
SEC thereof), the Company shall prepare a Prospectus Supplement, which will set
forth the number of Purchase Shares sold to the Investor during such quarterly
period (or other relevant period), the purchase price for such Purchase Shares
and the net proceeds received by the Company from such sales, and shall file
such Prospectus Supplement with the SEC pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act). If any such quarterly Prospectus Supplement is
not required to be filed under the Securities Act or under interpretations by
the SEC thereof, the Company shall disclose the information referenced in the
immediately preceding sentence in its annual report on Form 10-K or its
quarterly report on Form 10-Q (as applicable) in respect of the quarterly period
that ended immediately before the filing of such report in which sales of
Purchase Shares were made to the Investor under this Agreement, and file such
report with the SEC within the applicable time period required by the Exchange
Act. The Company shall not file any Prospectus Supplement pursuant to this
Section 5(q), and shall not file any report containing disclosure relating to
such sales of Purchase Shares, unless a copy of such Prospectus Supplement or
disclosure has been submitted to the Investor a reasonable period of time before
the filing and the Investor has not reasonably objected thereto (it being
acknowledged and agreed that the Company shall not submit any portion of any
Form 10-K or Form 10-Q other than the specific disclosure relating to any sales
of Purchase Shares). The Company shall also furnish copies of all such
Prospectus Supplements to each exchange or market in the United States on which
sales of the Purchase Shares may be made as may be required by the rules or
regulations of such exchange or market, if applicable.



6.
TRANSFER AGENT INSTRUCTIONS.



On the Commencement Date, the Company shall issue to the Transfer Agent, (i)
irrevocable instructions in the form substantially similar to those used by the
Investor in substantially similar transactions (the “Commencement Irrevocable
Transfer Agent Instructions”) and (ii) the notice of effectiveness of the
Registration Statement in the form attached as an exhibit to the Registration
Rights Agreement (the “Notice of Effectiveness of Registration Statement”), to
issue the Securities in accordance with the terms of this Agreement and the
Registration Rights Agreement. All Securities to be issued from and after the
Commencement Date to or for the benefit of the Investor pursuant to this
Agreement shall be issued only as DWAC Shares. The Company represents and
warrants to the Investor that, while this Agreement is effective, no instruction
other than the Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement referred to in this Section 6
shall be given by the Company to the Transfer Agent with respect to the
Securities from and after Commencement, and the Securities covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6 within two (2) Business Days of the
Investor providing the deliveries referred to above, the Company shall, at the
Investor’s written instruction, purchase such shares of Common Stock containing
the legended certificates or book-entry statements from the Investor at the
greater of the (i) purchase price paid for such shares of Common Stock (as
applicable) and (ii) the Closing Sale Price of the Common Stock on the date of
the Investor’s written instruction.


7.
CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF COMMON STOCK.



The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:


(a)
The Investor shall have executed each of the Transaction Documents and delivered
the same to the Company;



(b)
No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC; and



(c)
The representations and warranties of the Investor shall be true and correct in
all material  respects as of the Execution Date and as of the Commencement Date
as though made at that time.



10 of 16

--------------------------------------------------------------------------------

8.
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE COMMON STOCK.



The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:


(a)
The Company shall have executed each of the Transaction Documents and delivered
the same to the Investor;

(b)
The Common Stock shall be listed or quoted on the Principal Market and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;



(c)
The Investor shall have received the opinion letter of the Company’s legal
counsel dated as of the Commencement Date substantially in the forms agreed to
prior to the Execution Date by the Company’s legal counsel and the Investor’s
legal counsel;



(d)
The representations and warranties of the Company contained in this Agreement
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is qualified as to materiality, in
which case any of such representations and warranties shall be true and correct
as so qualified) as of the Execution Date and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date. The Investor shall have received a
certificate, executed by the President and Chief Executive Officer or the Chief
Financial Officer of the Company, dated as of the Commencement Date, to the
foregoing effect in the form attached hereto as Exhibit A;



(e)
The Board of Directors shall have adopted the Resolutions, which shall be in
full force and effect without any amendment or supplement thereto as of the
Commencement Date;



(f)
As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock the Reserve Amount, solely for the purpose
of effecting the issuance of the Administrative Shares and purchases by the
Investor of Purchase Shares hereunder;



(g)
The Irrevocable Transfer Agent Instructions, the Commencement Irrevocable
Transfer Agent Instructions and the Notice of Effectiveness of Registration
Statement shall have been delivered to the Transfer Agent and acknowledged in
writing by the Company and the Transfer Agent;



(h)
The Company shall have delivered to the Investor a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten (10)
Business Days before the Commencement Date;



(i)
The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days before the Commencement Date;



(j)
The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;



(k)
The Registration Statement shall continue to be effective and no stop order with
respect to the Registration Statement shall be pending or threatened by the SEC.
The Company shall have a maximum dollar amount of Common Stock registered under
the Registration Statement that is sufficient to issue to the Investor not less
than the full Available Amount worth of Purchase Shares. The Current Report and
the Initial Prospectus Supplement each shall have been filed with the SEC, as
required pursuant to Section 5(a), and copies of the Prospectus shall have been
delivered to the Investor in accordance with the Registration Rights Agreement.
The Prospectus shall be current and available for issuances and sales of all of
the Securities by the Company to the Investor, and for the resale of all of the
Securities by the Investor. Any other Prospectus Supplements required to have
been filed by the Company with the SEC under the Securities Act at or prior to
the Commencement Date shall have been filed with the SEC within the applicable
time periods prescribed for such filings under the Securities Act. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;



(l)
(i) No Event of Default has occurred, and (ii) no event that, after notice
and/or lapse of time, would become an Event of Default has occurred;



(m)
All federal, state and local governmental laws, rules and regulations applicable
to the transactions contemplated by the Transaction Documents and necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been complied with in all material respects, and all
material consents, Authorizations and orders of, and all filings and
registrations with, all federal, state and local courts or governmental agencies
and all federal, state and local regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required under the Securities Act, the
Exchange Act, applicable state securities or “Blue Sky” laws or applicable rules
and regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;



(n)
No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, or, to the knowledge of the Company, shall
have been threatened or endorsed, by any federal, state, local or foreign court
or Governmental Authority of competent jurisdiction that prohibits the
consummation of or that would materially modify or delay any of the transactions
contemplated by the Transaction Documents;



(o)
No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or Governmental Authority of competent jurisdiction
shall have been commenced or, to the knowledge of the Company, threatened, and
no inquiry or investigation by any federal, state, local or foreign Governmental
Authority of competent jurisdiction shall have been commenced or, to the
knowledge of the Company, threatened, against the Company, or any of the
officers, directors or affiliates of the Company, seeking to restrain, prevent
or change the transactions contemplated by the Transaction Documents, or seeking
material damages in connection with such transactions; and



(p)
The Company shall have provided the Investor with the information requested by
the Investor in connection with its due diligence requests in accordance with
the terms of Section 5(f) hereof.



11 of 16

--------------------------------------------------------------------------------

9.
INDEMNIFICATION.



In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable and documented attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of or
relating to: (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(d) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Registration Statement or any
amendment thereto or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(e) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Prospectus, or any omission or
alleged omission to state therein, or in any document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d) and (e)
of this Section 9 shall not apply to any Indemnified Liabilities to the extent,
but only to the extent, arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Investor expressly for use in any Prospectus Supplement (it being
hereby acknowledged and agreed that the written information set forth on Exhibit
C attached hereto is the only written information furnished to the Company by or
on behalf of the Investor expressly for use in the Initial Prospectus
Supplement), if the Prospectus was timely made available by the Company to the
Investor pursuant to Section 5(l), (III) the indemnity contained in clauses (d)
and (e) of this Section 9 shall not inure to the benefit of the Investor to the
extent such Indemnified Liabilities are based on a failure of the Investor to
deliver or to cause to be delivered the Prospectus made available by the
Company, if such Prospectus was timely made available by the Company pursuant to
Section 5(l), and if delivery of the Prospectus would have cured the defect
giving rise to such Indemnified Liabilities, and (IV) the indemnity in this
Section 9 shall not apply to amounts paid in settlement of any claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law, provided that no seller of Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Securities who was not
guilty of fraudulent misrepresentation.


Payment under this indemnification shall be made for any undisputed amounts
within thirty (30) days from the date the Investor makes written request for it.
The Indemnitee shall promptly repay any amount paid to it hereunder if it is
ultimately determined, by a final and non-appealable order of a court of
competent jurisdiction, that the Indemnitee is not entitled to be indemnified
against such Indemnified Liabilities by the Company pursuant to this Agreement.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.


10.
EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events is occuring:
(a)
there is a then current lapse in the effectiveness of the Registration Statement
registering the Securities for any reason (including, without limitation, the
issuance of a stop order or similar order), the Registration Statement or any
Prospectus is unavailable for the sale by the Company to the Investor (or the
resale by the Investor) of any or all of the Securities to be issued to the
Investor under the Transaction Documents (including, without limitation, as a
result of any failure of the Company to satisfy all of the requirements for the
use of a registration statement on Form S-3 pursuant to the Securities Act for
the offering and sale of the Securities contemplated by this Agreement);



(b)
the suspension of the Common Stock from trading or the failure of the Common
Stock to be listed on the Principal Market for a period of one (1) Business Day,
provided that the Company may not direct the Investor to purchase any shares of
Common Stock during any such suspension;



(c)
the delisting of the Common Stock from the Nasdaq Capital Market unless the
Common Stock is immediately thereafter trading on the New York Stock Exchange,
the NYSE American, the Nasdaq Global Select Market, the Nasdaq Global Market,
the OTC Bulletin Board , or the OTCQX or OTCQB operated by the OTC Markets
Group, Inc. (or nationally recognized successor to any of the foregoing);



(d)
a failure by the Transfer Agent to issue Purchase Shares to the Investor within
three (3) Business Days after the date on which the Investor is entitled to
receive such Purchase Shares;



(e)
the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach has or would reasonably
be expected to have a Material Adverse Effect and except, in the case of a
breach of a covenant that is reasonably curable, only if such breach continues
for a period of at least fifteen (15) Business Days;



(f)
if any Person commences a proceeding against the Company pursuant to or within
the meaning of any Bankruptcy Law;



(g)
if the Company pursuant to or within the meaning of any Bankruptcy Law, (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;



(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or its
Subsidiary;


(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or


(j)  if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof) and
the Company’s stockholders have not approved the transactions contemplated by
this Agreement in accordance with the applicable rules and regulations of the
Nasdaq Global Market, any other Principal Market on which the Common Stock may
be listed or quoted after the Execution Date, the Certificate of Incorporation
and the Bylaws.


In addition to any other rights and remedies under applicable law and this
Agreement, so long as any event constituting an Event of Default has occurred
and is continuing, or if any event that after notice and/or lapse of time would
become an Event of Default has occurred and is continuing, the Company shall not
deliver to the Investor any Purchase Notice, and the Investor shall not purchase
any shares of Common Stock under this Agreement.


12 of 16

--------------------------------------------------------------------------------

11.
TERMINATION.



This Agreement may be terminated only as follows:


(a)
If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.



(b)
In the event that the Commencement Date shall not have occurred on or before
April 1, 2020, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement Date, either the Company
or the Investor shall have the option to terminate this Agreement at the close
of business on such date or thereafter without liability of any party to any
other party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement, or any representation or warranty of such party contained in
this Agreement fails to be true and correct such that the conditions set forth
in Section 7(c) or Section 8(d), as applicable, could not then be satisfied.



(c)
At any time after the Commencement Date, the Company shall have the option to
terminate this Agreement for any reason or for no reason by delivering notice (a
“Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below in this Section 11). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.



(d)
This Agreement shall automatically terminate on the date that the Company sells
and the Investor purchases the full Available Amount as provided herein, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).



(e)
If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).



Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g),  10(h), 11(d), and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5 (except for Subsections 5(f) and 5(p)), and 6 hereof, the
indemnification provisions set forth in Section 9 hereof and the agreements and
covenants set forth in Sections 11 and 12 shall survive the Commencement and any
termination of this Agreement. No termination of this Agreement shall (i) affect
the Company’s or the Investor’s rights or obligations under this Agreement with
respect to pending purchases, and the Company and the Investor shall complete
their respective obligations with respect to any pending Purchases under this
Agreement or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.


12.
MISCELLANEOUS.



(a)
Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of and
venue in the U.S. District Court for the Southern District of New York or, if
that court does not have subject matter jurisdiction, in any state court located
in The City and County of New York, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.



(b)
Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.



(c)
Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.



(d)
Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.



(e)
Entire Agreement; Amendment. This Agreement supersedes all other prior oral or
written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter hereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents. No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto.



(f)
Notices. Any notices, consents or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt when delivered personally; (ii) upon
receipt when sent by facsimile or email (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same or (iv) immediately upon filing by the Company on the
Securities and Exchange Commission’s EDGAR System. The addresses for such
communications shall be:



13 of 16

--------------------------------------------------------------------------------

If to the Company:


Vaccinex, Inc.
1895 Mount Hope Avenue
Rochester, NY 14620
Telephone: 585-271-2700
E-mail: mzauderer@vaccinex.com
Attention: Maurice Zauderer, Ph.D.


With a copy to (which shall not constitute notice or service of process):


Hogan Lovells US LLP
100 International Drive, Suite 2000
Baltimore, MD 21202
Telephone: 410-659-2700
E-mail: asher.rubin@hoganlovells.com
             william.intner@hoganlovells.com
Attention: Asher M. Rubin, Esq.
                 William I. Intner, Esq.


If to the Investor:


Keystone Capital Partners, LLC
139 Fulton Street, Suite 412
New York, NY 10038
Telephone: (646) 349-0916
E-mail: fz@keystone-cp.com
Attention: Mr. Fredric G. Zaino


With a copy to (which shall not constitute notice or service of process):


Jonathan D. Leinwand, P.A.
18851 NE 29th Ave., Suite 1011
Aventura, FL 33180
Telephone: (954) 903-7856
Facsimile: (954) 252-4265
E-mail: jonathan@jdlpa.com
Attention: Jonathan Leinwand, Esq.


or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.


(g)
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Investor, including by merger or consolidation.
The Investor may not assign its rights or obligations under this Agreement.



(h)
No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and, except
as set forth in Section 9, is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.



(i)
Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any information related to the Investor contained within
such press release, SEC filing or other public disclosure at least 24 hours
prior to any release, filing or use by the Company thereof, or such shorter time
as is reasonably necessary. The Company agrees and acknowledges that its failure
to fully comply with this provision constitutes a Material Adverse Effect.



(j)
Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



(k)
No Financial Advisor, Placement Agent, Broker or Finder. The Company represents
and warrants to the Investor that it has not engaged any financial advisor,
placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by the Company relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold the Investor harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out of pocket expenses)
arising in connection with any such claim.



(l)
No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.



14 of 16

--------------------------------------------------------------------------------

(m)
Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
other party to comply with the terms of this Agreement. The parties acknowledge
that a breach by any party of its obligations hereunder will cause irreparable
harm to the non-breaching party and that the remedy at law for any such breach
may be inadequate. The parties therefore agree that, in the event of any such
breach or threatened breach, the non-breaching party shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.



(n)
Enforcement Costs. If: (i) this Agreement is placed by the Investor in the hands
of an attorney for enforcement or is enforced by the Investor through any legal
proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable and documented costs and
expenses including attorneys’ fees incurred in connection therewith, in addition
to all other amounts due hereunder. If this Agreement is placed by the Company
in the hands of an attorney for enforcement or is enforced by the Company
through any legal proceeding, then the Investor shall pay to the Company, as
incurred by the Company, all reasonable and documented costs and expenses,
including attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.



(o)
Waivers. No provision of this Agreement may be waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.



(p)
Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction with respect to the Common
Stock except as specifically stated herein.





* * * * *
15 of 16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the Execution Date.


THE COMPANY:


VACCINEX, INC.




By:  /s/ Maurice Zauderer, Ph.D.

Name:               Maurice Zauderer, Ph.D.
Title:                 President and Chief Executive Officer




INVESTOR:


KEYSTONE CAPITAL PARTNERS, LLC
By: RANZ Group, LLC, Manager




By: /s/ Fredric G. Zaino 
Name:  Fredric G. Zaino
Title:       Managing Member

16 of 16